UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
IN RE PAPST LICENSING GMBH & CO. KG )
LITIGATION                                )
                                          )    Misc. Action No. 07-493 (RMC)
This document relates to                  )
                                          )    MDL No. 1880
ALL CASES                                 )
                                          )
                                          )
__________________________________________)


       OPINION RE: CAMERA MANUFACTURERS’ MOTION FOR SUMMARY
               JUDGMENT ON “SECOND CONNECTING DEVICE”
              Papst Licensing GmbH & Co. KG, a German company, sues multiple

manufacturers of digital cameras for alleged infringement of two patents owned by Papst: the

U.S. Patent Number 6,470,399 (399 Patent) and U.S. Patent Number 6,895,449 (449 Patent).

The Camera Manufacturers 1 have moved for summary judgment of noninfringement of the 399




1
 This Multi District Litigation (MDL) currently consists of First and Second Wave Cases. The
“First Wave Cases” are: Fujifilm Corp. v. Papst, 07-cv-1118; Matsushita Elec. Indus. Co., Ltd. v.
Papst, 07-cv-1222; Papst v. Olympus Corp., 07-cv-2086; Papst v. Samsung Techwin Co., 07-cv-
2088; Hewlett-Packard Co. v. Papst, 08-cv-865; and Papst v. Nikon Corp., 08-cv-985. The
“Second Wave Cases” currently are: Papst v. Canon, 08-cv-1406; and Papst v. Sanyo, 09-cv-
530. The Camera Manufacturers (CMs) seeking summary judgment here are parties in the First
Wave Cases; they are: Fujifilm Corporation; Fujifilm U.S.A., Inc.; Fujifilm Japan; Panasonic
Corporation (f/k/a as Matsushita Electric Industrial Co., Ltd.); Victor Company of Japan, Ltd.;
Olympus Corporation; Olympus Imaging America Inc.; Samsung Techwin Co., Ltd.; Samsung
Opto-Electronics America, Inc.; Panasonic Corporation of North America; JVC Company of
America; Hewlett-Packard Company (HP); Nikon Corporation; and Nikon, Inc.




                                               1
and 449 Patents with regard to “second connecting device” claim limitation. 2 The motion will be

denied without prejudice.

               The Camera Manufacturers assert that many of the devices accused of

infringement do not meet the “second connecting device” limitation of the 399 or 449 Patents. 3

See Mot. for Summ. J. Re Second Connecting Device [Dkt. 450]; Reply [Dkt. 502]. Papst

opposes. 4 See Opp’n [Dkt. 478]. It is not necessary for the Court to address the arguments

presented by the parties because, due to the combined effect of the Court’s rulings on motions

for summary judgment filed by First Wave Camera Manufacturers, all products accused of

infringement that were manufactured by First Wave Camera Manufacturers have been held not

to infringe. See Papst Reply in Support of its Mot. to Withdraw [Dkt. 543] at 3; Op. Re Samsung

MSJ [Dkt. 520]; Order Re Samsung MSJ [Dkt. 521]; Op. Re CM MSJ Re Memory Cards [Dkt.

524]; Order Re CM MSJ Re Memory Cards [Dkt. 525]; Op. Re CM MSJ Re Data

2
  This motion is one of eight filed by the Camera Manufacturers. In the interest of timely
disposition, the Court does not recite the full background and assumes familiarity with its prior
rulings. See, e.g., Claims Constr. Op. [Dkt. 336]; Sanctions Op. [Dkt. 429].
3
  The Court construed “second connecting device” in the 399 Patent to mean “a physical plug or
socket for permitting a user readily to attach and detach the interface device with a plurality of
dissimilar data transmit/receive devices, including a sampling circuit for sampling the analog
data provided by the data transmit/receive device and an analog-to-digital converter for
converting data sampled by the sampling circuit into digital data,” and in the 449 Patent to mean
“a physical plug or socket for permitting a user readily to attach and detach the interface device
with a plurality of dissimilar data transmit/receive devices.” See Claims Constr. Op. [Dkt. 336]
at 40.
4
  Papst agrees, however, that some products do not infringe the 399 Patent because they do not
meet the “analog data” requirement. See Opp’n [Dkt. 478] at 2 (“[A]ccessories which in fact
produce signals that are digital only would not by themselves lead to infringement of the 399
patent”); id. at 4 (“Papst agrees that if in fact an accused product does not receive analog data
from any external accessory, then it does not infringe the 399 patent under the Court’s claims
construction.”); id. at 15 (“cameras that receive only digital data from the [data transmit/receive
devices] do not infringe the 399 Patent . . . .”); see also Opp’n to HP’s Mot. Summ. J. [Dkt. 470]
at 25 (accused cameras that receive digital data, and not analog data, from memory cards and
USB connectors do not infringe the 399 Patent).

                                                 2
Transmit/Receive Device Claim Limitation [Dkt. 528]; Order Re CM MSJ Re Data

Transmit/Receive Device Claim Limitation [Dkt. 529]; Op. Re CM MSJ Re Input/Output Device

Customary In a Host Device [Dkt. 534]; Order Re CM MSJ Re Input/Output Device Customary

In a Host Device [Dkt. 535]; Op. Re CM MSJ Re Table 15 Devices [Dkt. 536]; Order Re CM

MSJ Re Table 15 Devices [Dkt. 537] Op. Re CM MSJ Re Simulating a Virtual File System [Dkt.

545]; Order Re CM MSJ Re Simulating a Virtual File System [546]; Op. Re HP MSJ [Dkt. 547];

Order Re HP MSJ [Dkt. 548].

               Accordingly, the Camera Manufacturers’ motion for summary judgment of

noninfringement regarding the “second connecting device” claim limitation [Dkt. 450] will be

denied without prejudice. Because the Court denies the motion at issue here without prejudice,

the portion of Papst’s motion for additional discovery [Dkt. 479] regarding the “second

connecting device” claim limitation will be denied without prejudice. 5 Papst’s motion for leave

to file a surreply regarding “second connecting device” [Dkt. 517] will be denied. 6 A

memorializing Order accompanies this Memorandum Opinion.




Date: October 23, 2013                                              /s/
                                                      ROSEMARY M. COLLYER
                                                      United States District Judge




5
 Because Papst’s motion for additional discovery [Dkt. 479] was addressed in each of the
summary judgment rulings cited in this Opinion, the motion now has been adjudicated in full.
6
 Papst moved to file a surreply, as it has with every motion for summary judgment. See Mot. for
Leave to File Surreply [Dkt. 517]. Because the Camera Manufacturers’ reply brief did not raise
new issues and because surreplies are disfavored in this district, the motion to file a surreply will
be denied. See Crummey v. Social Sec. Admin., 794 F. Supp. 2d 46, 62 (D.D.C. 2011).

                                                 3